     Case 2:20-cv-01270-CG-GBW Document 36 Filed 01/22/21 Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JONATHAN VERNON, et al.,

              Plaintiffs,

v.                                                             CV No. 20-1270 CG/GBW

OIL PATCH GROUP, INC., et al.,

              Defendants.


                            MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on Plaintiffs’ Motion to Remand to District

Court of Lea County, New Mexico by Reason of Lack of Jurisdiction (the “Motion”),

(Doc. 20), filed December 14, 2020; Defendants’ Response in Opposition to Plaintiffs’

Motion to Remand, (the “Response”), (Doc. 30), filed December 28, 2020; and Plaintiffs’

Reply to Defendants’ Response to Plaintiffs’ Motion to Remand (the “Reply”), (Doc. 34),

filed January 7, 2021. In accordance with Federal Rule of Civil Procedure 73(b), all

parties have consented to the undersigned to conduct dispositive proceedings and

issue a final judgment in this matter. See (Doc. 22); 28 U.S.C. § 636(c). Further, the

parties did not request a hearing on this Motion. See generally (Doc. 20); (Doc. 30);

(Doc. 34). Having reviewed the parties’ filings and the relevant law, the Court finds the

Motion is well-taken and shall be GRANTED.

       I.   Factual and Procedural Background

       This case arises from Defendant Oil Patch Group (“OPG”)’s alleged failure to pay

overtime wages to Plaintiffs Jonathan Vernon and Jonathan Eldridge (“Plaintiffs”). OPG,

a provider of services in the oil and gas industry, employed Plaintiff Vernon as a
      Case 2:20-cv-01270-CG-GBW Document 36 Filed 01/22/21 Page 2 of 17




flowback supervisor in its Products Division from October 31, 2018, to March 13, 2020,

and Plaintiff Eldridge as a flowback well technician and then a flowback supervisor in its

Products Division from May 29, 2019, to March 27, 2020. (Doc. 1-2 at 2, 4-5); (Doc. 1-1

at 3-7). During that time, both Plaintiffs were Texas residents and maintained offices in

Texas. (Doc. 1-2 at 4); (Doc. 1-1 at 3). In their job capacities, Plaintiffs supervised crews

providing on-site services to OPG’s clients, some of whom were in New Mexico,

requiring travel to New Mexico. (Doc. 1-2 at 5-7); (Doc. 1-1 at 3).

       Plaintiffs allege they performed a substantial amount of their work in New

Mexico, for which OPG failed to adequately compensate them. (Doc. 1-1 at 3-7). In

particular, Plaintiffs assert OPG failed to compensate Plaintiff Vernon for overtime work

he performed from November 3, 2018, through February 21, 2020, and Plaintiff Eldridge

for overtime work he performed each week from June 8, 2019, through March 13, 2020.

Id. at 5-7. Accordingly, this action ensued.

       On October 23, 2020, Plaintiffs filed a Complaint for Overtime Compensation (the

“Complaint”), (Doc. 1-1 at 3-7), in the Fifth Judicial District Court in Lea County, New

Mexico. In the Complaint, Plaintiffs claim OPG violated the New Mexico Minimum Wage

Act (the “NMMWA”), NMSA 1978, § 50-4-26 (2018), entitling Plaintiff Vernon to treble

damages totaling $221,103, and Plaintiff Eldridge to treble damages totaling

$645,097.50. Id. at 3-4.

       On December 7, 2020, Defendants OPG and Matt Eggleston (“Defendants”) filed

a Notice of Removal (the “Notice of Removal”), (Doc. 1), on the basis of federal

question jurisdiction, removing this action from the Fifth Judicial District Court in Lea

County to the United States District Court for the District of New Mexico. Specifically,



                                               2
      Case 2:20-cv-01270-CG-GBW Document 36 Filed 01/22/21 Page 3 of 17




Defendants allege Plaintiffs seek relief under the federal Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201 et seq., because Plaintiffs performed a substantial amount of

their work for OPG in Texas, and “Texas does not have its own state wage-and-hour

law.” Id. at 3.

       On December 14, 2020, Plaintiffs filed the instant Motion to Remand, contending

the Complaint alleged Plaintiffs performed their work for OPG in New Mexico and it

raised claims only under the NMMWA, thus presenting no federal question. (Doc. 20 at

1). Defendants responded, arguing Plaintiffs performed a substantial amount of their

work in Texas, not New Mexico. (Doc. 30 at 3). Defendants maintain, as such, only

FLSA can apply to the overtime work performed in Texas, giving this Court federal

question jurisdiction over the case. Id. In reply, Plaintiffs acknowledge they performed

work in both New Mexico and Texas, but assert the Complaint alleges, and seeks

compensation, only for the overtime work performed in New Mexico. (Doc. 34 at 1).

       II.   Plaintiffs’ Complaint and Exhibits

       In the Complaint, Plaintiffs allege they are Texas residents “performing work in

New Mexico.” (Doc. 1-1 at 3). Plaintiffs allege they were employed by OPG “on [a] forty

(40) hour work schedule” and were “required to work [a] substantial number of hours

each week over forty (40) hours without payment of overtime compensation under

provision of Section 50-4-26, NMSA (1978 Comp.).” Id. at 3-4. Plaintiffs claim an

entitlement to recover unpaid overtime wages under “Section 50-4-26(C), NMSA (1978

Comp.).” Id. at 4.

       Attached to the Complaint were two exhibits, itemizing the alleged overtime work

performed by Plaintiffs in New Mexico . See (Doc. 1-1 at 5-7). Exhibit A, which concerns



                                            3
       Case 2:20-cv-01270-CG-GBW Document 36 Filed 01/22/21 Page 4 of 17




Plaintiff Vernon, alleges a 71-week period of employment from October 31, 2018,

through March 13, 2020, during which Plaintiff Vernon performed overtime work 48

separate weeks. Id. at 5-6. Exhibit A omits the following 23 weeks during that period, in

which he allegedly did not perform overtime work in New Mexico:

                              Weeks Excluded – Plaintiff Vernon

   1    December 1, 2018—December 7, 2018         13    October 5, 2019—October 11, 2019

   2    December 29, 2018—January 4, 2019         14    October 26, 2019—November 1, 2019

   3    January 5, 2019—January 11, 2019          15    December 21, 2019—December 27, 2019

   4    February 23, 2019—March 1, 2019           16    January 4, 2020—January 10, 2020

   5    March 2, 2019—March 8, 2019               17    January 18, 2020—January 24, 2020

   6    March 9, 2019—March 15, 2019              18    January 25, 2020—January 31, 2020

   7    March 16, 2019—March 22, 2019             19    February 1, 2020—February 7, 2020

   8    March 30, 2019—April 5, 2019              20    February 8, 2020—February 14, 2020

   9    May 18, 2019—May 24, 2019                 21    February 22, 2020—February 28, 2020

  10    June 22, 2019—June 28, 2019               22    February 29, 2020—March 6, 2020

  11    July 27, 2019—August 2, 2019              23    March 7, 2020—March 13, 2020

  12    August 24, 2019—August 30, 2019




See id. at 5-6.

       Exhibit B, which concerns Plaintiff Eldridge, lists a 43-week period of employment

from May 29, 2019, through March 27, 2020, during which Plaintiff Eldridge worked

overtime 36 weeks. Id. at 7. Exhibit B omits the following seven weeks during that

period, in which he allegedly did not perform overtime work in New Mexico:

                              Weeks Excluded – Plaintiff Eldridge

   1    June 15, 2019—June 21, 2019               5     December 14, 2019—December 20, 2019




                                              4
       Case 2:20-cv-01270-CG-GBW Document 36 Filed 01/22/21 Page 5 of 17



   2    August 3, 2019—August 9, 2019             6     March 14, 2020—March 20, 2020

   3    October 5, 2019—October 11, 2019          7     March 21, 2020—March 27, 2020

   4    December 7, 2019—December 13, 2019




See id. at 7.

       III.   Legal Standard

       An action initially filed in state court may be removed to federal district court if the

district court has original jurisdiction. See 28 U.S.C. 1441(a). Federal courts have

original jurisdiction over claims arising under the U.S. Constitution or federal law,

pursuant to 28 U.S.C. § 1331. See U.S. Const. At. III, § 2; Exxon Mobil Corp. v.

Allapattah Servs., Inc., 545 U.S. 546, 552 (2005).

       Federal question jurisdiction “demands not only a contested federal issue, but a

substantial one, indicating a serious federal interest in claiming the advantages thought

to be inherent in a federal forum. Grable & Sons Metal Products, Inc. v. Darue Eng’g &

Mfg., 545 U.S. 308, 313 (2008). Federal issues embedded in state-law claims should

not be kept out “simply because they appeared in state raiment,” but neither should they

be treated “as a password opening federal courts to any state action embracing a point

of federal law.” Id. at 314. “Instead, the question is, does a state-law claim necessarily

raise a stated federal issue, actually disputed and substantial, which a federal forum

may entertain without disturbing any congressionally approved balance of federal and

state judicial responsibilities.” Id.

       The presence or absence of federal question jurisdiction “is governed by the

‘well-pleaded complaint rule,’ which provides that federal jurisdiction exists only when a

federal question is presented on the face of the plaintiff’s properly pleaded complaint.”

                                              5
      Case 2:20-cv-01270-CG-GBW Document 36 Filed 01/22/21 Page 6 of 17




Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987). In other words, the plaintiff is “the

master of the claim,” and thus “may avoid federal jurisdiction by exclusive reliance on

state law.” Id. On the other hand, though, a plaintiff may not avoid federal jurisdiction by

mere “artful pleading.” Turgeau v. Admin. Review Bd., 446 F.3d 1052, 1061 (10th Cir.

2006). The artful-pleading doctrine is a narrow exception to the well-pleaded-complaint

rule, and it prevents a plaintiff from defeating removal by failing to plead necessary

federal questions. See Rivet v. Regions Bank of Louisiana, 522 U.S. 470, 475 (1998).

       Removal statutes are strictly construed, Laughlin v. Kmart Corp., 50 F.3d 871,

873 (10th Cir. 1995), and “[a]ll doubts are to be resolved against removal,” Fajen v.

Found. Reserve Ins., 683 F.2d 331, 333 (10th Cir. 1982) (citation omitted). The

defendant seeking removal bears the burden of establishing federal court jurisdiction

“by a preponderance of the evidence.” McPhail v. Deere & Co., 529 F.3d 947, 953 (10th

Cir. 2008). “If at any time before final judgement it appears that the district court lacks

subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c).

       IV.   Analysis

       In their Motion, Plaintiffs argue the Court lacks subject-matter jurisdiction over

this action because the Complaint presents no federal question. (Doc. 20 at 1). Plaintiffs

contend, specifically, that the Complaint alleges overtime for work performed only in

New Mexico, and seeks compensation under NMMWA, not FLSA. Id.

       In its Response, Defendants argue the factual allegations and the remedy sought

in Plaintiffs’ Complaint and attached exhibits present a federal question. (Doc. 30 at 8).

Defendants contend the Complaint includes overtime work Plaintiffs performed in

Texas, and, as such, it necessarily raises a claim under FLSA because Texas has no



                                              6
      Case 2:20-cv-01270-CG-GBW Document 36 Filed 01/22/21 Page 7 of 17




applicable state wage-and-hour law. Id. at 5-6, 10, 15; see also (Doc. 1 at 5-6).

Defendants urge the Court, given Plaintiffs’ alleged attempt to disguise their federal

claim with artful pleading, to consider, in addition to the Complaint and attached

exhibits, Defendants’ Notice of Removal and attached affidavits, (Doc. 1), to find the

presence of a federal question. (Doc. 30 at 9-10, 11-13). Finally, Defendants argue that

remand may lead Plaintiffs to litigate these claims piecemeal, resulting in potentially

inconsistent results and wasted judicial resources. Id. at 14.

       Plaintiffs acknowledge in their Reply that they performed overtime work for OPG

in both Texas and New Mexico, but they maintain the Complaint does not cover any of

the overtime work performed in Texas. (Doc. 34 at 2, 6-8). As proof, the Reply contains

an exhibit “show[ing] that there are many weeks [excluded from the Complaint] for

which Plaintiffs are not seeking recovery.” Id. at 7. Plaintiffs explain this “is because

during those weeks . . . their work was in Texas.” Id. Plaintiffs contend they excluded

any Texas claims in order “to pursue a state law cause of action, not a federal one,” and

for this reason the Court should remand the action to state court. Id. at 10.

              A.   Papers Considered on a Motion to Remand

       Before addressing the merits of Plaintiffs’ Motion, the Court will first address what

papers it may consider in deciding the Motion. Defendants argue the Court may

consider not only the Complaint and its attached exhibits but also Defendants’ Notice of

Removal and the declarations attached to it in determining whether a federal question is

presented. (Doc. 30 at 9-10, 11-13). Plaintiffs contend the Court may only consider the

Complaint and its attached exhibits, arguing that to permit otherwise would allow

Defendants to create federal jurisdiction. (Doc. 34 at 9).



                                              7
      Case 2:20-cv-01270-CG-GBW Document 36 Filed 01/22/21 Page 8 of 17




       Generally, “original jurisdiction is lacking unless . . . diversity of citizenship or a

federal question is presented on the face of the plaintiff’s properly pleaded complaint.”

Topeka Hous. Auth. v. Johnson, 404 F.3d 1245, 1247 (10th Cir. 2005) (internal

quotations and citation omitted). “The propriety of removal is judged on the complaint as

it stands at the time of the removal.” Pfeiffer v. Hartford Fire Ins. Co., 929 F.2d 1484,

1488 (10th Cir. 1991) (citing Pullman Co. v. Jenkins, 305 U.S. 534, 537 (1939)).

Numerous courts have therefore found it “not appropriate to consider [the parties’] post-

removal [filings] as to subject-matter jurisdiction. Hamilton v. America Online, Inc., 1:06-

cv-359 LH/LAM, 2006 WL 8443210, at *2 (collecting cases). This rule prevents the

parties from unfairly manipulating the proceedings merely because their federal case

begins to look unfavorable. Id. at 2.

       It is unclear, however, whether courts in this District may consider removal filings

other than the complaint and any attached documents, including the notice of removal

itself and any attachments to it. In diversity jurisdiction cases, the Tenth Circuit has held

courts can consider papers other than the complaint and its attachments. In Laughlin v.

Kmart Corp., the seminal case cited in this District, the Court held that the amount in

controversy “is generally determined by the allegations of the complaint, or if they are

not dispositive, by the allegations in the notice of removal.” 50 F.3d at 873. Courts in

this District have interpreted the rule to mean a federal court must attempt to ascertain

the amount in controversy “by considering (1) plaintiff’s cause of action as alleged in the

complaint, (2) the notice of removal defendant filed with the federal court, and (3) other

relevant materials in the record.” Varela v. Wal-Mart Stores, East, Inc., 86 F.Supp.2d

1109, 1111 (D.N.M. 2000) (Baldock, J., sitting by designation).



                                               8
      Case 2:20-cv-01270-CG-GBW Document 36 Filed 01/22/21 Page 9 of 17




       On the other hand, it appears courts in this District generally have not explicitly

extended this rule to federal question jurisdiction cases. In Arguello v. Oakwood Mobile

Homes, Inc., for instance, a case involving federal question jurisdiction, the Court

discussed the federal removal statute, 28 U.S.C. 1446(a), explaining that it “requires a

removing defendant to file a notice of removal, ‘together with a copy of all process,

pleadings, and orders served upon such defendant.’” 1:97-cv-1602 LH/DJS, 1998 WL

36030430, at *1 (D.N.M. Aug. 25, 1998). The Court interpreted this language in the

removal statute as “contemplat[ing] that this Court will evaluate . . . only those pleadings

that have been served upon the removing defendant.” Id. In Hanna v. Miller, the Court

embraced this position, explicitly couching the rule in the context of diversity jurisdiction

cases. 163 F.Supp.2d 1302, 1305 (D.N.M. 2001) (“For purposes of diversity jurisdiction,

the amount in controversy is ordinarily determined by the allegations in the complaint,

or, where they are not dispositive, by the allegations in the notice of removal.”)

(emphasis added) (internal quotation and citation omitted).

       Plaintiffs and Defendants rely on various cases, respectively, to support their

positions, but, though instructive, those cases do not resolve the matter. Defendants

cite Olguin v. Inspiration Consol. Copper Co., 740 F.2d 1468, 1473 (9th Cir. 1984), and

Bright v. Bechtel Petroleum, Inc., 780 F.2d 766, 769 n.3 (9th Cir. 1986). (Doc. 30 at 12-

13). In these cases, both federal question cases, the courts did indeed review the

notices of removal and attached documents to determine whether federal questions had

been presented. See Olguin, 740 F.2d at 1473; Bright, 780 F.2d at 769, n.3. However,

both are Ninth Circuit cases, thus shedding no light on this Circuit’s view, and Olguin is

specific to situations involving federal preemption. See id.



                                              9
     Case 2:20-cv-01270-CG-GBW Document 36 Filed 01/22/21 Page 10 of 17




       Plaintiffs offer a case in which this very Court discussed the matter, Salazar v.

City of Albuquerque Planning & Zoning Dep’t Bldg. & Safety Div., 1:09-cv-00263

CG/RLP, 2009 WL 10708210, at *2 (D.N.M. May 21, 2009). (Doc. 34 at 9). There,

though, this Court did not foreclose considering papers submitted at the time of

removal, including the notice of removal and its attachments, as Defendants urge the

Court to do here. Rather, this Court stated that in determining whether a federal

question is present the Court cannot consider papers submitted in response to a motion

to remand. See id. at *2-3.

       In any event, the Court finds it unnecessary to decide the matter. The result, as

discussed below, would be the same whether the Court considered only the Complaint

and the attached exhibits or also the Notice of Removal and its attached affidavits.

Given that, the Court will consider all the relevant documents that were filed with

Defendants’ Notice of Removal, including Plaintiffs’ Complaint, (Doc. 1-1 at 3-4),

Exhibits A and B attached to the Complaint, (Doc. 1-1 at 5-7), Defendant’s Notice of

Removal, (Doc. 1 at 1-19), and the Declarations of William Davis, (Doc. 1-2), and

Defendant Matthew Eggleston, (Doc. 1-3) attached to the Notice of Removal. The Court

will not, however, consider the Affidavits of Plaintiff Vernon, (Doc. 34-1 at 2-3), and

Plaintiff Eldridge, (Doc. 34-2 at 2-3), because Plaintiffs submitted them only after, and in

support of, their Motion to Remand. See Salazar, 2009 WL 10708210, at *2.

          B. Whether the Papers Present a Federal Question

       Turning next to the merits of the Motion, Plaintiffs contend the case should be

remanded because the Court lacks subject-matter jurisdiction. (Doc. 20 at 1). Plaintiffs

argue the Complaint raises claims only under the NMMWA, because it alleges only

overtime work they performed for OPG in New Mexico. Id. The Motion is only one page,
                                             10
     Case 2:20-cv-01270-CG-GBW Document 36 Filed 01/22/21 Page 11 of 17




but Plaintiffs expand upon this argument in their Reply to Defendants’ Response,

alleging the Complaint excludes any allegations regarding work performed in Texas.

(Doc. 34 at 2, 6-8). As proof, Plaintiffs highlight Exhibits A and B, which allegedly

“show[] that there are many weeks [excluded from the Complaint] for which Plaintiffs are

not seeking recovery.” Id. at 7. Plaintiffs contend this “is because during those weeks . .

. their work was in Texas.” Id. Plaintiffs explain they can maintain claims for unpaid

wages under either New Mexico law or federal law, and as such they purposely

excluded any Texas claims in order “to pursue a state law cause of action, not a federal

one.” Id. at 10. For these reasons, Plaintiffs request that the Court remand this action to

state court. Id.

       Defendants oppose remand, arguing the Court has subject-matter jurisdiction

because the Complaint raises claims under FLSA. See generally (Doc. 30). Specifically,

Defendants contend the Complaint seeks relief for overtime work substantially

performed in Texas—claims which Defendants state are not cognizable under Texas

state law—and thus those claims necessarily implicate FLSA. Id. at 3. Defendants

deduce this from the Complaint because “Plaintiffs clearly claim they worked overtime

‘each week’ of their employment, [] clearly seek recovery for ‘all overtime wages,’” and

“the vast majority of the work they conducted for OPG was in Texas.” Id. at 6, 15.

Additionally, Defendants argue that remand would allow Plaintiffs to potentially file a

separate suit in the future seeking relief for the overtime work performed in Texas, and

risk inconsistent results. Id. at 13-14.

                   1. The Complaint and Exhibits

       First, the Court can find nothing on the face of the Complaint or in the attached

exhibits that presents a federal question. The Complaint alleges Defendants failed to
                                             11
     Case 2:20-cv-01270-CG-GBW Document 36 Filed 01/22/21 Page 12 of 17




compensate Plaintiffs for overtime work performed only in New Mexico, and it cites only

the NMMWA. (Doc. 1-1 at 3-4). Despite Defendants’ contention otherwise, the

Complaint is not unclear. See (Doc. 1 at 15) (citing Cisneros v. DAKM, Inc., 7:13-cv-

556, 2014 WL 258755, at *3) (S.D. Tex. Jan. 23, 2014)). It specifically alleges that the

overtime work listed in Exhibits A and B was performed only in New Mexico, that

Plaintiffs seek relief in this suit only for that work, and that such claims are raised only

under NMMWA. (Doc. 1-1). The Complaint neither mentions overtime work performed in

Texas nor cites Texas state law or FLSA.1 See (Doc. 1-1 at 3-4).

       The Court further disagrees with Defendants that other language in the

Complaint reveals a federal question. See (Doc. 30 at 10). The Complaint does indeed

allege, as Defendants state, that Plaintiffs were “required to work substantial numbers of

hours each week over forty (40) hours without required payment of overtime,” and

requests “[j]udgment against Defendants for all overtime wages.” (Doc. 1-1 at 3-4)

(emphasis added). However, the Court does not read these allegations to be veiled

admissions, as Defendants suggest, that the Complaint seeks relief for all overtime

work performed throughout the entirety of Plaintiffs’ employment with OPG. Rather, the

Complaint appears to limit “each week” and “all overtime wages” to the confines of the

“proceeding herein.” See id. Thus, though inartful, “each week” and “all overtime wages”

appears to refer to only those weeks and hours listed in Exhibits A and B attached to

the Complaint.




1The Court takes no position on whether Texas state law covers overtime work
performed in Texas, or instead whether such claims necessarily implicate FLSA.
Rather, for the purposes of the instant Motion only, and upon the parties’ apparent
agreement, the Court presumes that such claims would implicate FLSA.
                                              12
     Case 2:20-cv-01270-CG-GBW Document 36 Filed 01/22/21 Page 13 of 17




       To put a finer point on it, Exhibit A alleges Plaintiff Vernon performed overtime

work in New Mexico 48 weeks during a 71-week period, and it lists each week. (Doc. 1-

1 at 5-6); see also supra 4. Twenty-three weeks during this 71-week period are omitted,

and thus Plaintiffs do not seek relief in this suit for those weeks. Likewise, Exhibit B

alleges Plaintiff Eldridge performed overtime work in New Mexico 36 weeks during a 43-

week period, and it lists those weeks. (Doc. 1-1 at 7); see also supra 4-5. Seven weeks

during this period are omitted from Exhibit B. And for many of those weeks that are

listed in Exhibits A and B, Plaintiffs allege only a minimal amount of overtime (fewer

than ten hours over the 40-hour work week for approximately twelve of the listed

weeks), despite “routinely work[ing] 80-120 hours per week.” (Doc. 34 at 8); see also

(Doc. 1-1 at 5-7). This suggests, as Plaintiffs rightly argue, that the Complaint does not

seek relief for all overtime worked for the entirety of Plaintiffs’ employment with OPG,

and, more specifically, omits any overtime worked in Texas. As such, Defendants have

failed to establish that the Complaint and its attachments, on their face, present a

federal question.

                    2. The Notice of Removal and Declarations

       The Court will now turn to Defendants’ Notice of Removal and supporting

declarations. The question here is whether these papers reveal federal claims that

Plaintiffs have otherwise attempted to disguise as NMMWA claims—whether the

overtime work alleged in the Complaint more likely than not includes a substantial

amount of work performed in Texas, and thus implicates FLSA. See McPhail, 529 F.3d

at 953 (requiring defendant seeking removal to establish federal court jurisdiction by a

preponderance of the evidence).



                                             13
        Case 2:20-cv-01270-CG-GBW Document 36 Filed 01/22/21 Page 14 of 17




         The Notice of Removal alleges that “most of [Plaintiffs’] work occurred in Texas,”

and, accordingly, the overtime work alleged in the Complaint must necessarily include

work performed in Texas. (Doc. 1 at 3,12). In support, Defendants offer the Declarations

of William Davis, (Doc. 1-2), OPG’s Director of Production during Plaintiffs’ employment,

and Matthew D. Eggleston, (Doc. 1-3), OPG’s Leadman Supervisor in the

Accommodation Division, which is located in Hobbs, New Mexico.

         In his Declaration, Mr. Davis alleges Plaintiffs, who both worked in the Production

Division, were never assigned to any office in New Mexico. Id. at 1-5. Defendant

Eggleston alleges largely the same in his Declaration—that employees in the

Production Division are not assigned to OPG’s Hobbs location, and Plaintiffs specifically

never worked out of the Hobbs location. (Doc. 1-3 at 2-3). Mr. Davis further alleges the

vast majority of Plaintiffs’ corporate credit card and fuel card transactions occurred in

Texas, showing they performed the vast majority of their projects in Texas. (Doc. 1-2 at

1-5).

         While these facts certainly illuminate the larger picture of Plaintiffs’ employment

with OPG, they shed little light on any purportedly underlying federal claim in the

Complaint. First, Plaintiffs appear to not dispute that they were assigned to offices in

Texas, not New Mexico. See generally (Doc. 1-1); (Doc. 34 at 9). They contend,

however, that they were often required to travel to New Mexico to perform their work,

which is consistent with Defendants’ description of the “travel to client sites located in

New Mexico” required of Production Division employees. (Doc. 34 at 9); (Doc.1-2 at 3).

         Second, while the allegation regarding fuel purchases and corporate credit card

transactions during Plaintiffs’ employment shows Plaintiffs made the majority of these



                                              14
     Case 2:20-cv-01270-CG-GBW Document 36 Filed 01/22/21 Page 15 of 17




purchases in Texas, that does not inevitably lead to the conclusion that Plaintiffs

therefore performed the majority of their work in Texas. Put differently, this allegation

does not establish, for instance, that Plaintiffs’ purchases in Texas were necessarily

either preceded or subsequently followed by work performed only in Texas. The Court

cannot rule out, based on this allegation or any of the papers before it, that Plaintiffs did

not travel to or from New Mexico on the same day they made purchases in Texas, or,

conversely, that Plaintiffs necessarily performed work in Texas on the same day they

made purchases in Texas. In short, Defendants have offered insufficient, inadequate

evidence of any federal question hidden in the Complaint.

       As such, the Complaint does not establish that FLSA, or any other federal law,

creates Plaintiffs’ causes of action or that their right to relief necessarily depends on

resolution of a substantial question of federal law. Cf. Nicodemus v. Union Pacific Corp.,

440 F.3d 1227, 1332 (10th Cir. 2006); see also Grable, 545 U.S. at 314. Based on the

evidence, the Complaint seeks relief under only the NMMWA for alleged overtime work

performed in New Mexico. Defendants have therefore failed to establish federal-

question jurisdiction by a preponderance of the evidence.

                  3. Whether Plaintiffs’ Texas Overtime Claims Must be Raised in
                     the Complaint

       Finally, the Court will address Defendants’ request that the Court “[r]equire[e]

Plaintiffs [] to transparently join their FLSA claims” to “prevent them from litigating this

case piecemeal.” (Doc. 30 at 14). Defendants argue that remand would allow Plaintiffs

to potentially file suit in the future seeking relief for the overtime work performed in

Texas, risking inconsistent results and wasting judicial resources. Id. at 13-14.




                                              15
     Case 2:20-cv-01270-CG-GBW Document 36 Filed 01/22/21 Page 16 of 17




       As explained above, it is axiomatic that Plaintiffs are the masters of their

Complaint. Caterpillar, 482 U.S. at 392. Plaintiffs here “have chosen not to pursue

recovery under the FLSA.” (Doc. 34 at 10). That much is clear from not only the face of

the Complaint and its attachments but also Defendants’ Notice of Removal and its

attachments. Moreover, since Plaintiffs have chosen to not pursue any FLSA claims—

i.e., overtime work performed in Texas—there is no federal issue intertwined with the

current allegations in the Complaint.

       Defendants cite Middleton v. PNC Bank, N.A. for the proposition that Plaintiffs

must nevertheless join their FLSA claim to this action, and by extension also allege

facts regarding their work in Texas. (Doc. 30 at 14) (citing Middleton, No. 3:17-cv-751

CHB, 2018 WL 5981850, at *5 (W.D. Ky. Nov. 14, 2018), aff’d, 785 F. App’x 341 (6th

Cir. 2019)). Notwithstanding Middleton’s tenuous applicability to matters in this District,

Middleton concerned a motion to dismiss, not a motion to remand. Middleton, 2018 WL

5981850, at *1, 4-5. That difference in procedural posture is crucial here.

       The issue in Middleton was whether the Court should dismiss the complaint,

based on res judicata, for the plaintiff’s failure to previously raise certain necessary

claims. Id. at 4-7. That issue required the Court to look back at actions the plaintiff failed

to take in litigating certain claims. Here, however, Defendants are asking this Court to

look to the future, predict that Plaintiffs will commence a separate action for any alleged

overtime work performed in Texas, and preemptively require Plaintiffs to litigate those

claims here. The Court will not do that. The remedy available to Defendants in such a

future situation would be the same remedy that was available to the defendants in

Middleton: defenses of issue or claim preclusion.



                                             16
     Case 2:20-cv-01270-CG-GBW Document 36 Filed 01/22/21 Page 17 of 17




       V.   Conclusion

       For the reasons stated above, the Court finds Defendants have not satisfied their

burden of establishing the Court’s subject-matter jurisdiction over this action. Therefore,

the Court finds Plaintiffs’ Motion to Remand shall be granted.

       IT IS THEREFORE ORDERED that Plaintiffs’ Motion to Remand to District Court

of Lea County, New Mexico by Reason of Lack of Jurisdiction, (Doc. 20), is GRANTED,

and this matter is REMANDED to the Fifth Judicial District Court, Lea County, State of

New Mexico.

       IT IS SO ORDERED.




                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                            17
